Citation Nr: 1605365	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  14-14 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a headache disorder, claimed as migraines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ), a transcript of which has been associated with the claims file.


FINDING OF FACT

Competent and credible evidence indicates the Veteran was assessed with headaches in service and has experienced headaches since that time.


CONCLUSION OF LAW

The criteria for establishing service connection for headaches, claimed as migraines, have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Veteran asserts that he first experienced severe headaches in service as a   result of combat-related noise exposure and stress.  He further reports that he       has continued to experience headaches since that time on a worsening basis.  In support of his claim, he has submitted various lay statements from family members and co-workers attesting to their knowledge of the Veteran's long history of severe headaches.  Of note, the Veteran's wife provided competent testimony in written statements and during the December 2015 Travel Board hearing that she recalls the Veteran having headaches post service "a matter of months after he came home" and since that time.

Service treatment records show that the Veteran was seen in October 1967 for a complaint of headaches of two weeks duration.  Post-service treatment records show complaints of headaches as early as July 1992.  At that time, it was noted   that the Veteran has a longstanding history of "migraine" headaches and has been treated with multiple migraine medications over the years.  Such evidence lends credibility to the competent lay testimony of the Veteran and his wife that the Veteran has experienced severe headaches since service.

The Board notes that in a January 2014 report, a VA examiner diagnosed migraines and opined that the currently diagnosed migraine headaches are not related to service.  However, the examiner did not review the complete claims file and, therefore, did not consider or address the various competent lay statements supporting that the Veteran has had chronic severe headaches since service.  As such, the opinion is afforded less probative weight. 

The Veteran is competent to testify that he experiences headaches, and his STRs confirm that he was seen for a two-week long headache in service.  See Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  Here, the Board finds the Veteran's   reports of the in-service onset of his headaches and their continuation thereafter    both competent and credible, and affords such evidence great probative weight. 

The Board finds that the evidence is at least in equipoise regarding whether the Veteran's headaches, currently diagnosed as migraines, were incurred in service. Accordingly, after resolving all doubt in his favor, the Board finds that the Veteran's headache disorder was incurred in service, and concludes that service connection is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


ORDER

Service connection for headaches, claimed as migraines, is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


